 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11   RICHARD C. EVERETT,                               No. 2:18-cv-2021 TLN AC P
12                      Plaintiff,
                                                       FINDINGS AND RECOMMENDATIONS
13          v.
14   C.D.C.R,
15                      Defendant.
16

17          By order filed February 7, 2019, plaintiff was directed to file a completed in forma

18   pauperis application or pay the filing fee and was cautioned that failure to do so would result in a

19   recommendation that this action be dismissed. ECF No. 9. After the deadline passed without any

20   response from plaintiff, he was given an additional twenty-one days to comply with the order.

21   ECF No. 10. When plaintiff once again failed to respond to the order, the undersigned issued

22   findings and recommendations that recommended dismissing the action without prejudice and

23   giving plaintiff fourteen days to object. ECF No. 12. In response to the findings and

24   recommendations, plaintiff filed a letter in which he stated that he had sent in the application and

25   accused the court of trying to deprive him of his ability to pursue his case. ECF No. 13. In

26   response to the letter, the findings and recommendations were vacated, and plaintiff was given a

27   final opportunity to submit an application to proceed in forma pauperis. ECF No. 14. That time

28   ////
                                                      1
 1   has now passed, and plaintiff has not filed the required application or otherwise responded to the
 2   order.
 3            Accordingly, IT IS HEREBY RECOMMENDED that this action be dismissed without
 4   prejudice.
 5            These findings and recommendations are submitted to the United States District Judge
 6   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days
 7   after being served with these findings and recommendations, plaintiff may file written objections
 8   with the court. Such a document should be captioned “Objections to Magistrate Judge’s Findings
 9   and Recommendations.” Plaintiff is advised that failure to file objections within the specified
10   time may waive the right to appeal the District Court’s order. Martinez v. Ylst, 951 F.2d 1153
11   (9th Cir. 1991).
12   DATED: June 17, 2019
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      2
